Citation Nr: 1614284	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  12-08 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether the reduction of nonservice-connected pension benefits, effective February 1, 2005, was proper.  

2.  Whether the termination of nonservice-connected pension benefits, effective January 1, 2007, was proper.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1962 to December 1964.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 administrative decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) at the St. Paul, Minnesota Regional Office (RO), which notified the Veteran that his nonservice-connected pension payments were terminated, effective January 1, 2007, based on substantially increased net worth (the RO noted that the Veteran had not responded to its request to explain his net worth reported on a February 2008 Eligibility Verification Report).

This matter is also before the Board on appeal from a March 2009 administrative decision of the PMC at the St. Paul RO, which notified the Veteran that his nonservice-connected pension award was reduced, effective February 1, 2005, based on information it obtained [much of it through an Income Verification Match (IVM) program conducted by the RO] that he had received income that he had not previously reported (the RO noted that the Veteran had not responded to an RO request to confirm the additional income discovered through the IVM).

In May 2013, a videoconference hearing (with the Veteran appearing at VA's offices in San Antonio, Texas) was held before the undersigned; a transcript of the hearing is associated with the record.     

In May 2013, the Board remanded the case to the RO for additional development.  

The issues of waiver of recovery of overpayments of pension benefits have been raised by the Veteran in two separate statements:  a statement dated in May 2009 (and received in June 2009), presumably in reference to an April 2009 letter notifying him of a $6,178.40 debt; and a statement dated and received in July 2009, in reference to a $25,740.60 debt.  In a September 2009 determination, the RO's Committee on Waivers and Compromises denied the Veteran's waiver request in relation to the $25,740.60 overpayment (he did not appeal that decision).  It is not clear from the record whether the $25,740.60 overpayment incorporates the $6,178.40 debt or is a separate debt created from the termination of pension benefits effective January 1, 2007 (in that regard, the Committee indicated that the debt period under consideration began February 1, 2005).  In any case, in light of the decision herein regarding the impropriety of the RO's action to terminate his pension benefits effective January 1, 2007, the Agency of Original Jurisdiction (AOJ) should re-adjust or re-calculate as necessary, in accordance with this decision, both overpayments in the Veteran's account.  As the Board does not have jurisdiction over the matter of the requests for waiver, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In 2005  the Veteran received income in the amount of $5,508 that he failed to report to VA in consideration of his pension entitlement.  

2.  The Veteran's countable income and net worth were not excessive for receipt of nonservice-connected pension benefits beginning January 1, 2007.


CONCLUSIONS OF LAW

1.  The reduction of nonservice-connected pension benefits, effective February 1, 2005, was proper.  38 U.S.C.A. §§ 1503, 1521, 5107 (West 2014); 38 C.F.R. §§ 3.271, 3.272 (2015).
2.  The termination of the Veteran's VA nonservice-connected pension benefits, effective January 1, 2007, was not proper; reinstatement effective the date of termination is warranted.  38 U.S.C.A. §§ 1503, 1521, 1522, 5107 (West 2014); 38 C.F.R. §§  3.271, 3.272, 3.274, 3.275 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As the decision herein regarding termination of pension benefits effective January 1, 2007 is favorable to the Veteran, compliance with the duties to notify and assist need not be addressed in regard to that matter.

As to the matter regarding reduction of pension benefits effective February 1, 2005, the Board finds that in an August 2008 letter, VA essentially provided pre-adjudication notice to the Veteran in terms of notifying him of its proposal to reduce his pension benefits, effective February 1, 2005.  The notice informed him of the reasons why it was contemplating a reduction in the pension award, and notified him of the information and evidence that he needed to produce in order to show why such an action should not be undertaken.  Given such notice, no further notice is necessary to satisfy VA's duties to the Veteran under the VCAA. The Board also notes that, in testimony and written statements submitted in connection with the appeal, the Veteran has demonstrated actual knowledge of the requirements for establishing the impropriety of the reduction of pension benefits effective February 1, 2005.  For example, it was noted at the hearing that the Veteran's full financial status was not of record before the Board.  Under these circumstances, the Veteran has not been prejudiced by any notification deficiency. 

Under the VCAA, VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In this case, the record indicates that VA has taken all possible measures to work with the Veteran to obtain the necessary income and medical expense information from him, to include specifically seeking such evidence in a January 2015 letter.  Moreover, a Board hearing was held before the undersigned in May 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the May 2013 Board hearing the undersigned indicated that the hearing would focus on the propriety of the reduction of nonservice-connected pension benefits, and discussed the reasons the RO reduced the pension award.  The Veteran was assisted at the hearing by his accredited representative from Texas Veterans Commission and his wife (who mostly spoke on his behalf due to his inability to speak from disability).  The representative and the undersigned asked questions and had a discussion relevant to the Veteran's income, which was a factor in the RO's decision to reduce his pension award effective February 1, 2005.  The Veteran's representative asserted that documentation of the Veteran's income from each year needed to be obtained, as it might have been overlooked, suggesting that such documents might substantiate the claim seeking to establish the impropriety of the reduction of pension benefits.  The hearing focused on the elements necessary to decide the claim, and the Veteran was given clear notice of the type of evidence necessary to substantiate the claim.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties mandated by 38 C.F.R. § 3.103(c)(2) were satisfied.
For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.

Legal Criteria

Disability pension will be paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521, 1522.  The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based on total family income, and the amount of pension benefit is adjusted based on the number of dependents the veteran supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. § 1521. 

Under the law, the maximum annual rate of Improved (nonservice-connected) pension payable to a veteran varies according to the number of dependents.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.273.  The rate of pension payable to an entitled payee is based on the amount of countable income received.  Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12-month annualized basis.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23. 

The maximum annual rate of pension is established by statute every year and is reduced by the veteran's countable annual income.  "Annual income" includes the veteran's own annual income, and, where applicable, the annual income of a dependent spouse and, with certain exceptions, the annual income of each child of the veteran in his custody or to whose support the veteran is reasonably contributing.  38 C.F.R. § 3.23(d)(4). 

In determining annual income, payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which it was received, unless it is specifically excluded by regulation.  38 C.F.R. §§ 3.271, 3.272.  For example, Social Security benefits, interest from bank accounts, and a payout of a 401(k) account are not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income.  The maximum annual rates of Improved pension are specified by statute in 38 U.S.C.A. § 1521, as increased from time to time under 38 U.S.C.A. § 5312.  Each increase of the maximum annual rates of Improved pension under 38 U.S.C.A. § 5312 is published in the "Notices" section of the Federal Register.  38 C.F.R. § 3.23(a). 

As a general rule, all family income shall be counted in determining entitlement to pension, including the income received by a dependent spouse.  As applicable in this case, for example, the maximum annual rate of special monthly pension benefits (with aid and attendance) for a veteran with one dependent (e.g., spouse) is $20,099 effective December 1, 2004, $21,833 effective December 1, 2005, and $23,481 effective December 1, 2006.  38 C.F.R. § 3.23(a)(3); see VA Adjudication Procedures Manual M21-1, Part I, Appendix B. 

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a veteran for unreimbursed medical expenses, to the extent that such amounts exceed five percent of the applicable maximum annual rate of pension for the veteran (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound).  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g).  Thus, those unreimbursed medical expenses in excess of the following amounts may be used to reduce total income:  $665, effective from December 1, 2004; $692, effective December 1, 2005; and $715 effective December 1, 2006.  

Notwithstanding the foregoing, pension benefits shall be denied or discontinued when the corpus of the estate of the veteran, and of the veteran's spouse, are such that under all the circumstances, including consideration of the annual income of the veteran and his spouse, it is reasonable that some part of the corpus of the such estates be consumed for the veteran's maintenance.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274(a).  The terms "corpus of estate" and "net worth" mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant, except the claimant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the claimant's reasonable mode of life.  38 C.F.R. § 3.275(b).  In determining whether the estate should be used for the claimant's maintenance, factors to be considered include:  whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; number of dependents; and potential rate of depletion, including unusual medical expenses.  38 C.F.R. § 3.275(d).

Analysis

Preliminarily, from a review of the record it is noted that the issues on appeal had not been clearly defined.  In a letter received in August 2009, the Veteran asserted that he was not in agreement with the RO's decision and wished to appeal it.  However, he did not clarify whether he was appealing the March 2009 RO decision that reduced his pension payments effective February 1, 2005 based on previously unreported income (largely obtained through an income verification match (IVM)), the July 2009 RO decision that terminated his pension payments effective January 1, 2007 based on substantially increased net worth, or both decisions.  Evidently construing the Veteran's letter as a notice of disagreement (NOD) with the RO's July 2009 determination, the RO initially developed the case as one to determine the propriety of the pension termination.  See Statement of the Case (SOC) issued in March 2012.  Yet, as the Veteran's letter was in fact dated June 1, 2009 (but received in August 2009), it appears to have been intended not as an NOD as to the RO's July 2009  determination but as an NOD with the RO's earlier determination in March 2009, for which the Board finds that it may reasonably be construed.  

Subsequently, as the RO was developing the case on appeal, the issue evolved to become whether the Veteran's countable income was excessive for the payment of pension benefits, to include the propriety of the pension termination.  See Board hearing discussions and a supplemental SOC (SSOC) issued in December 2012.  

From a reading of the Veteran's statements (including substantive appeal) and hearing testimony, his dispute appears to encompass both the RO's reduction of his pension payments, effective February 1, 2005, and its termination of his pension, effective January 1, 2007.  The RO's actions were undertaken for two different reasons (i.e., unreported income and excessive net worth), giving rise to two separate overpayments, yet the RO developed the case on appeal in such a way that its determinations became essentially intermingled.  For example, in the December 2012 SSOC, the RO discussed the termination of the Veteran's pension but justified its action with reasons and bases that referenced the unreported income from sources discovered in part through the IVM, which formed the basis of the pension reduction for a period before the pension was terminated.  For the sake of clarity, the Board will address the issues as two separate matters, given that the appeal arose out of two distinct actions undertaken by the RO (i.e., the March 2009 and July 2009 determinations), yet it recognizes that the essential issue is the Veteran's entitlement to pension benefits beginning February 1, 2005, to include whether the RO properly reduced and then later terminated his award during this period.  

As discussed below, it is the Board's judgment that the RO properly reduced the Veteran's pension award, effective February 1, 2005, due to unreported income in 2005 but that the RO improperly terminated his pension award, effective January 1, 2007, based on excessive net worth.  

Reduction of Pension Benefits, Effective February 1, 2005

The Veteran was paid improved nonservice-connected pension benefits at the aid and attendance rate for himself and his wife, effective December 1, 2004, on the basis of his report that his annual income consisted only of Social Security benefits, as reported in a July 2005 Eligibility Verification Report (EVR).  (In an EVR received in March 2012, on which he reported income received in 2005, he did not report any income other than Social Security.)  In the 2005 EVR, he noted monthly Social Security income for himself only, and indicated that he stopped working at Wal-Mart in November 2004 due to having suffered a stroke.  Documentation from the Social Security Administration confirmed that his annual benefits amounted to $13,742.  Unreimbursed medical expenses of $4,634 were also counted effective December 1, 2004 for one year.  The Veteran was notified of his pension award by letter in October 2005, including how the pension benefits were calculated using his Social Security income and his unreimbursed medical expenses as well as his duty to report immediately any changes in his family income and expenses.  By letter in November 2005, the RO notified the Veteran of an amended pension award, effective October 1, 2005, based upon the addition of a dependent child (in a January 2006 letter, the RO revised the effective date of the addition of a dependent to the award to August 1, 2005).  This notice also reflected that the award was based solely on income from the Veteran's Social Security payments, and reiterated the Veteran's obligation to report immediately any changes in his family income and expenses.  

However, through an IVM conducted by the RO in or about January 2008, it was discovered that the Veteran received additional income in 2005, which had not been reported to VA.  In an August 2008 letter, the RO informed the Veteran of its discovery and consequentially its proposal to reduce his pension award, effective February 1, 2005, on the basis that his income for 2005 had been greater than what he led the RO to believe.  This income consisted of $350 from the Veteran's former employer, Wal-Mart, likely representing unpaid earned income before he stopped working in November 2004; $16 from Texas Community Bank, presumably from an interest-bearing account; and $5,142 from Merrill Lynch Trust Company, representing a lump sum payout of the Veteran's 401(k) account from his company's (Wal-Mart) retirement plan.  Such sources and amounts were independently verified in documentation provided by Wal-Mart in August 2007, or the income information was acknowledged by the Veteran in response to a December 2012 SSOC in relation to evidence he submitted in January 2013 (which incidentally was not a part of the record before the Board at the time of the May 2013 hearing).  As the Veteran had previously been informed by letters in 2005, notification of such income was required for determining his pension entitlement.   

For VA purposes, the payment of the additional income in 2005 is annualized, or counted as income, for the 12-month period in which it is received.  The precise dates on which such income was received in 2005 is not clear in the record, although the Wal-Mart payment and 401(k) payout may have been paid in March and/or May 2005.  Given the ambiguity as to when this income was actually received, VA considered it was paid starting in January 2005, in which case it would be countable as income effective February 1, 2005.  38 C.F.R. § 3.501.  As irregular or non-recurring income is counted during a 12-month annualization period following initial receipt of such income (see 38 C.F.R. § 3.271(a)), the Veteran's additional income is counted for the period from February 1, 2005 through January 2006.  There is no evidence to show that such income continued in 2006, particularly as the Veteran indicated at the hearing that he did not work at Wal-Mart past November 2004 and he no longer received income from Merrill Lynch.  

Therefore, the Board finds that the RO's action to retroactively reduce the Veteran's pension benefits, effective February 1, 2005, was indeed proper.  The Veteran received pension benefits to which he was not legally entitled from February 1, 2005 through January 2006.  It is also noteworthy that although the Veteran did not initially report such income in his EVR in 2005, after the discovery of such income was brought to his attention and his award was reduced, he did not specifically deny or otherwise dispute the receipt of such income.  

Termination of Pension Benefits, Effective January 1, 2007

In a July 2009 letter, the RO notified the Veteran of its determination to retroactively terminate his nonservice-connected pension benefits, effective January 1, 2007, based on information received that indicated his net worth had increased.  Specifically, the RO stated that in his 2007 EVR (received in March 2007) the Veteran had reported substantially increased net worth.  (Increased net worth was also reported in a February 2008 EVR.)  In letters sent to the Veteran in May 2008 and October 2008, the RO requested him to provide additional information concerning his increased financial assets including its source.  As the Veteran did not respond, the RO terminated his pension benefits as proposed in the October 2008 letter wherein his eligibility for pension was called into question.  

In a review of the entire record, the Board finds that despite the Veteran's non-response to the 2008 queries regarding his reported change in net worth, the RO improperly terminated his pension benefits.  In fact, the evidence shows that the report of a change in net worth was in large part due to error and a product of misunderstanding.  Moreover, difficulties in communication between the Veteran (who suffered a stroke in 2004, which severely impacted his ability to communicate) and his wife (whose primary language was Spanish) on one hand, and the RO on the other hand, essentially perpetuated the misunderstanding regarding the corpus of the Veteran's estate and whether it was reasonable to assume that some part of it could be consumed for his maintenance.  

Under the law, VA pension entitlement is based on need and that need does not exist if a claimant's estate is of such size that he could use it for living expenses.  The basic issue in evaluating net worth is to determine whether or not the claimant's financial resources are sufficient to meet his basic needs without assistance from VA.  If the claimant's assets are sufficiently large that he could live off of these assets for a reasonable period of time, pension should be denied or terminated for reasons of excessive net worth.  If net worth is later depleted, the claimant can reopen the pension claim.  The guidelines are not precise in determining what size estate would preclude the payment of pension; what constitutes excessive net worth is a question of fact for resolution after considering the facts and circumstances in each case.  See VA Adjudication Procedure Manual, M21-1, Part V, Subpart iii, Chapter 1, Section J.6.a.

Here, the Veteran reported substantial net worth beginning January 2007 in the EVRs he filed in March 2007 and February 2008.  In the former, he reported $8,676 in cash/non-interest-bearing bank accounts, -$62,143.44 in interest-bearing bank accounts, and $6,500 in real property (not his home).  In the latter, he reported $10,001.77 in cash/non-interest-bearing bank accounts, -$61,000 in interest-bearing bank accounts, $10,000 in real property (not his home), and $62,000 in all other property.  Thereafter, in EVRs such as those submitted in March 2009 and March 2012 (which also covered the 2007 period), and in a July 2009 financial status report, he reported minimal to no assets (e.g., he reported on one occasion $158 in cash/non-interest-bearing bank accounts).  

The RO had previously (in an April 2007 letter) requested the Veteran to explain the increase in his reported assets in the March 2007 EVR, and in a responsive statement signed by the Veteran's dependent (adopted) son later that month, it was explained that their "previos [sic] assets" were actually $6,000, that the $62,143.44 was the "debit amount for our house loan," and that the $8,676 was the amount in the bank account at the time that the form was submitted.  The RO, however, has not acknowledged or considered this explanation, particularly in regard to the house loan amount.  In a March 2012 conference report in which she spoke on the Veteran's behalf in a telephone call with the RO, the Veteran's wife confirmed that the large amount of net worth reported on the EVR represented the loan on their house.  In a September 2015 statement, the Veteran explained that he was unable to speak coherently since his stroke, that his wife spoke Spanish and did not read or write English, and that the March 2008 EVR incorrectly stated that he had $62,143.44 in interest-bearing bank accounts because he did not have that amount then nor at present as it was the amount of the mortgage note on his home.  He also asserted that he did not have then or at present the amount of $8,676 in any bank and in fact did not know what that amount referred to.  He stated that the EVRs were completed for him by a VA employee and that evidently there was a "great deal lost in translation."   

Based on the totality of the evidence, the principal, and largest, asset reported on the 2007 and 2008 EVRs was in reference to the Veteran's home value and its present mortgage amount, which under the law does not comprise the corpus of an estate.  38 C.F.R. § 3.275.  The other assets reported on the 2007 and 2008 EVRs appear to be valuations of personal effects and cash in bank accounts, the accuracy of which is questionable in light of how the sources of net worth were being misconstrued at that time.  For example, the reported amount of $8,676 in cash in bank accounts on the 2007 EVR is nearly identical to the amount of annual pension benefits reported elsewhere on the same form ($8,616).  Further, the Veteran later stated he never had such amount in bank accounts.  He also did not report such cash in the bank for the same period on an EVR submitted in March 2012, which he filed at the request of the RO to clarify his assets in 2007.  Also, the reported amount of $10,001.77 on the February 2008 EVR is nearly identical to the amount of real property reported on the same form.  It is likely that there was confusion over what assets to report and how to report them.  

It is entirely plausible that issues of misunderstanding and miscommunication have led to the inaccurate portrayal of the Veteran's net worth at the time his pension benefits were terminated in January 2007.  It is clear to the Board that the largest reported asset, relative to the Veteran's home, may not be considered in determining his net worth for pension purposes.  Moreover, there is conflicting evidence on the question of whether or not the Veteran had cash in bank accounts and real property in January 2007.  Although his adopted (minor) son in April 2007 indicated that $8,676 was in the bank when the EVR was filed, the Veteran has subsequently denied having any such assets when, at the request of the RO in March 2012, he submitted a new EVR covering 2007.  More recent statements such as those in September 2015 are also to the effect that he did not have such amounts in bank accounts then or ever.  Nevertheless, if there had been such assets, the reported amounts appear to be valuations of "personal effects suitable to and consistent with the [Veteran's] reasonable mode of life" and therefore not for consideration in net worth determination for pension purposes.  In short, the Board will accord the Veteran the benefit of the doubt on the net worth issue and conclude that under the circumstances and facts presented he did not have any appreciable assets in January 2007 that he could consume to provide for his maintenance.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274(a).

Thus, given that the Veteran is deemed to have met the net worth requirements for receipt of nonservice-connected pension benefits (at the aid and attendance rate for his wife and dependent son), it must also be determined if he met the income requirements on January 1, 2007 for continued receipt of pension.  The Board finds that he did.  The record shows that his only income as of January 1, 2007 consisted of monthly Social Security benefits of $1,247.50, which for the year would amount to $14,970, without consideration of any unreimbursed medical expenses.  Such amount does not meet or exceed the maximum annual pension rate of $23,481 effective from December 2006.  

In light of the foregoing, the RO improperly terminated, effective January 1, 2007, his pension benefits, which are intended to give him (and his wife and dependent son) a minimum level of financial security, rather than to protect substantial assets, subsidize discretionary spending, or build up his estate.  Accordingly, the Veteran's pension benefits are reinstated effective January 1, 2007.  

In light of the reinstatement of the pension award, the Board makes no determination as to the Veteran's continued entitlement to pension benefits after January 2007 and whether termination at some date thereafter may be proper (e.g., whether his countable income exceeds the maximum annual pension rate when his wife began to receive Social Security benefits in 2008); that issue has not been initially adjudicated by the RO.  


ORDER

The appeal to establish that the reduction of nonservice-connected pension benefits, effective February 1, 2005, was not proper is denied.    

The appeal to establish that the termination of nonservice-connected pension benefits, effective January 1, 2007, was not proper is granted, and the pension benefits are reinstated from that date.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


